DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 29 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 have been amended.
Claims 5-8 are original / previously presented.  Note that claims 5-8 are designated as original, however claim 5 was amended on 13 August 2018 following the original claims, and claims 6-8 were new on 13 August 2018 following the original claims, therefore these claims are recognized as previously presented.
Claims 1-8 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 1-2 and 5-6, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 101 rejection of claims 1-8, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-8 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Klein in view of Boszczyk in view of Choi).  However, please note the following:
Applicant argues the claims are not obvious because “Examiner has not provided a convincing or persuasive reason why it would be appropriate to combine the references in the manner suggested by the Examiner” (Remarks pg. 11).  Examiner disagrees. Each modification of the combination of references is justified by motivation found within the references themselves, or by rationale supported by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2141.  For example, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]). Likewise, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Next, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi with the teachings of Klein in view of Boszczyk, with the motivation that “reduces examination personnel and required time for the arrival or departure area entry procedure” and “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0009], ¶[0034]). Since there are rationale provided for each combination of the Klein, Boszczyk, and Choi references supported by motivation found within the references, and/or KSR, this argument is not persuasive.

Priority
This application 17/430,830 filed on 13 August 2021 is a national stage entry of PCT/JP2020/039599, which claims priority to Japan application JP2020-091967 filed on 27 May 2020.


Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 August 2021 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information reading unit in claims 1-3, and 5-7; control unit in claims 1-3, and 5-7; and driver in claims 1-3, and 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities.  Appropriate correction is required.
Claim 4:
Claim 4 recites the limitation “…a door opening and closing means an open and closed state and positioned to block the pathway in the closed state” which is missing the word “having” between ‘means’ and ‘an’ (similar to the language in claims 1-3).  The Office recommends amending to add this missing word for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8:
Claim limitations “driver” (claims 1-3, 5-7) and “driving means” (claims 4, 8) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant specification ¶[0083] only introduces a ‘driving means 34d that drives the door 32, 32 to open or close according to the control signal’ but does not recite any examples of structure for the driver / driving means. Similarly, ¶[0084] only discusses that a control signal is transmitted to the driving means, or no signal is transmitted to the driving means, neither of which provide structure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4, 8:
Claim limitation “door opening and closing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant specification ¶[0083] only states that it ‘transmits a control signal to door opening and closing means 34d according to the determination’ but does not recite any examples of structure for the door opening and closing means. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2181 states “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a).”
As shown above in the 112(b) rejection, claims 1-8 includes limitations invoking 112(f) but failed to disclose sufficient corresponding structure. Therefore, they also lack written description under 112(a). See also MPEP 2163.03, subsection VI for additional detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0327181 A1 to Klein et al. (with support in provisional application 63/013,119 filed 21 April 2020) in view of US patent application publication 2021/0358068 A1 to Boszczyk et al. in view of US patent application publication 2010/0308108 A1 to Choi et al.
Claim 1:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card),
With respect to the following: 
the recording medium configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen;
Klein, as shown in ¶[0030], ¶[0035-38], ¶[0060] details a user’s medical information can be stored on the RFID / computing device / passport including pathogen antibody test results including recent negative pathogen / virus test results and results of vaccination (certification information); and presenting a time-limited unique code that provides the test results / vaccination status, suggesting but not explicitly stating storing the expiration time information of the certification information of not having the pathogen.  To the extent that Klein does not explicitly state this, Boszczyk teaches this remaining limitation, with a health pass stored in a mobile device that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection, and the health pass information is programmed to expire after a predefined time limit with respect to a certain verified health status (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium is configured to store certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Boszczyk (of Klein in view of Boszczyk) also teaches the following:
an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording medium (Boszczyk ¶[0019], ¶[0025], ¶[0113], claim 1, claim 3, claim 5 details the server managed by an ID service provider issuing the verified health pass and transmitting it onto the mobile device, based on infection status / vaccination history, and programming the health pass to expire after a predetermined time limit with respect to a health status); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording medium as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording medium as taught by Boszczyk in the system of Klein (in view of Boszczyk), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
a gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state,
Klein, as shown in ¶[0012], ¶[0026], ¶[0031], ¶[0046], claim 16 details a point of entry gatekeeper device with a scanning device (i.e. information reading unit), and a doorway into a building / gate / physical turnstile at a point of entry such as an airport / restaurant / school, and a device processor for safe entry verification (i.e. controlling unit), but does not explicitly state that gate apparatus includes a walking pathway provided by left and right sidewalls, at least one door having an open and closed state positioned to block the pathway in the closed state, and a driver that switches the at least one door between the open and closed state.  However, Choi teaches this limitation, with a gate apparatus that includes a walking path between two partitions and two entrance and exit sliding doors / turnstiles / barriers at each end of the path that are controlled to be either opened or closed by a departure management apparatus and control portion (i.e. control unit / driver) and only opens the exit gate blocking the pathway when security procedures are met, and a reader (i.e. information reading unit) that obtains identity and bio information (Choi Fig 3, Fig 5-6, Fig 8, ¶[0039-43], ¶[0067-69]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi with the teachings of Klein in view of Boszczyk, with the motivation that “reduces examination personnel and required time for the arrival or departure area entry procedure” and “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0009], ¶[0034]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi in the system of Klein in view of Boszczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Klein (in view of Boszczyk in view of Choi, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
the control unit of the gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input by the information reading unit the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen from the recording medium carried by the traveler (Klein ¶[0030-31], ¶[0046] details the gatekeeping device scanning the time-limited QR code at the point of entry),
With respect to the following:
control the driver to drive the at least one door to the open state to allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the certification information of not having the pathogen or the expiration time information of the certification information of not having the pathogen is input, and
Klein, as shown in  ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details allowing the traveler to pass the gatekeeper device (gate apparatus) when the test status regarding the pathogens (certificate information) is confirmed and criteria is met regarding when the test was completed within a predetermined number of hours/days/weeks/months/years (i.e. expiration time of not having the pathogen has not passed yet); but does not explicitly state (1) expiration time indicated by the expiration time information of the certification information, and (2) controlling the driver to drive the at least one door to the open state to allow the traveler to pass.
Regarding (1) expiration time indicated by the expiration time information of the certification information, Boszczyk teaches this limitation with that health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection and also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. expiration time indicated by the expiration time information of the certification information (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include expiration time indicated by the expiration time information of the certification information as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driver to drive the at least one door to the open state to allow the traveler to pass, Choi teaches this remaining limitation, opening the exit gate by the departure management portion when all security procedures for the person are satisfied (Choi Fig 6, ¶[0037], ¶[0067]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to driver the at least one door to the open state to allow the traveler to pass the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
	With respect to the following:
control the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the certification information and expiration time information is input.
Klein, as shown in Figure 1, ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details denying the traveler to pass the gatekeeper device (gate apparatus) when the test status information regarding the pathogens (certificate information) is not verified or not valid when the test status information is input, but does not explicitly state (1) certification information and expiration time information is input, and (2) controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus.
Regarding (1) certification information and expiration time information is input, Boszczyk teaches this limitation scanning / transmitting health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. certification information and expiration time information are input, which may be then used to deny entry into defined areas (Boszczyk ¶[0027-28], ¶[0030-37], ¶[0040], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include certification information and expiration time information is input as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driver to drive the at least one door to the closed state to prevent the traveler to pass the gate apparatus, Choi teaches this remaining limitation, preventing the exit gate from opening (i.e. closing) by the departure management portion when security procedures for the person are not satisfied (Choi Fig 6, ¶[0037], ¶[0067-69]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
Claim 2:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
With respect to the following:
the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination;
Klein, as shown in ¶[0030], ¶[0035-38], ¶[0060] details the user’s medical information can be stored on the RFID / computing device / passport regarding health status including test results and status of vaccination (certification information); and presenting a time-limited unique code that provides the test results / vaccination status, suggesting but not explicitly stating storing the expiration time information of the certification information of vaccination.  To the extent that Klein does not explicitly state this, Boszczyk teaches this remaining limitation, with a health pass stored in a mobile device that details information regarding vaccination and the health pass information is programmed to expire after a predefined time limit with respect to a certain verified health status (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording medium configured to store certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Boszczyk (of Klein in view of Boszczyk) also teaches the following:
an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording medium (Boszczyk ¶[0019], ¶[0025], ¶[0113], claim 1, claim 3, claim 5 details the server managed by an ID service provider issuing the verified health pass and transmitting it onto the mobile device, based on infection status / vaccination history, and programming the health pass to expire after a predetermined time limit with respect to a health status); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording medium as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording medium as taught by Boszczyk in the system of Klein (in view of Boszczyk), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
a gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state,
Klein (in view of Boszczyk), as shown in ¶[0012], ¶[0026], ¶[0031], ¶[0046], claim 16 details a point of entry gatekeeper device with a scanning device (i.e. information reading unit), and a doorway into a building / gate / physical turnstile at a point of entry such as an airport / restaurant / school, and a device processor for safe entry verification (i.e. controlling unit), but does not explicitly state that gate apparatus includes a walking pathway provided by left and right sidewalls, at least one door having an open and closed state positioned to block the pathway in the closed state, and a driver that switches the at least one door between the open and closed state.  However, Choi teaches this limitation, with a gate apparatus that includes a walking path between two partitions and two entrance and exit sliding doors / turnstiles / barriers at each end of the path that are controlled to be either opened or closed by a departure management apparatus and control portion (i.e. control unit / driver) and only opens the exit gate blocking the pathway when security procedures are met, and a reader (i.e. information reading unit) that obtains identity and bio information (Choi Fig 3, Fig 5-6, Fig 8, ¶[0039-43], ¶[0067-69]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi with the teachings of Klein in view of Boszczyk, with the motivation that “reduces examination personnel and required time for the arrival or departure area entry procedure” and “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0009], ¶[0034]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi in the system of Klein in view of Boszczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Klein (in view of Boszczyk in view of Choi, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
the control unit of the gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input by the information reading unit the certification information of vaccination and the expiration time information of the certification information of vaccination from the recording medium carried by the traveler (Klein ¶[0023], ¶[0030-31], ¶[0038], ¶[0046] details scanning the time-limited QR code at the point of entry gatekeeper device to convey the user’s vaccination against pathogens),
With respect to the following:
control the driver to drive the at least one door to the open state to allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the certification information of vaccination or the expiration time information of the certification information of vaccination is input, and
Klein, as shown in ¶[0023], ¶[0030-31], ¶[0038], ¶[0054] details presenting the time-limited QR code at the point of entry gatekeeper device to show the vaccination status (certificate information) and the date information is confirmed and requiring recent vaccination regarding a predetermined number of hours/days/weeks/months/years to determine passthrough at the point of entry (i.e. expiration time of information of the vaccination has not passed yet), and the gatekeeper device allowing entry when conditions are met; but does not explicitly state (1) expiration time indicated by the expiration time information of the certification information, and (2) controlling the driver to driver the at least one door to the open state to allow the traveler to pass.
Regarding (1) expiration time indicated by the expiration time information of the certification information, Boszczyk teaches this limitation with that health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection and also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. expiration time indicated by the expiration time information of the certification information (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include expiration time indicated by the expiration time information of the certification information as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driver to drive the at least one door to the open state to allow the traveler to pass, Choi teaches this remaining limitation, opening the exit gate by the departure management portion when all security procedures for the person are satisfied (Choi Fig 6, ¶[0037], ¶[0067]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to drive the at least one door to the open state to allow the traveler to pass the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
With respect to the following:
control the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the certification information and expiration time information is input.
Klein, as shown in Figure 1, ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details denying the traveler to pass the gatekeeper device (gate apparatus) when showing the time-limited QR code with vaccination status (certificate information of vaccination) is not verified or not valid when the vaccination certificate is input, but does not explicitly state (1) certification information and expiration time information is input, and (2) controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus.
Regarding (1) certification information and expiration time information is input, Boszczyk teaches this limitation scanning / transmitting health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. certification information and expiration time information are input, which may be then used to deny entry into defined areas (Boszczyk ¶[0027-28], ¶[0030-37], ¶[0040], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include certification information and expiration time information is input as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driver to drive the at least one door to the closed state to prevent the traveler to pass the gate apparatus, Choi teaches this remaining limitation, preventing the exit gate from opening (i.e. closing) by the departure management portion when security procedures for the person are not satisfied (Choi ¶[0037], ¶[0067-69]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
Claim 3:
Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
the recording medium configured to store traveler identification information that identifies the traveler (Klein ¶[0050], ¶[0057-58], ¶[0060] details the carried passport / RFID card / chip / user mobile device that identifies a traveler entering an airport point of entry);
With respect to the following:
recording means configured to store, in relation to the traveler identification information, certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen;
Klein, as shown in ¶[0027-29], ¶[0036], ¶[0050], ¶[0060] details storing in a server certification information regarding test results regarding pathogen presence matched with a traveler identifier (e.g. name, phone number, social security, SIM number, passport number, picture), but does not explicitly state that the pathogen test result health information also includes expiration time information of the certification information of not having the pathogen.  However, Boszczyk teaches this limitation storing verified health pass data including the presence of an antigen / presence of a specific disease or infection status is negative (i.e. not having a pathogen), and the health pass is programmed such that it expires after a predefined time limit with respect to the health status, and health pass data is linked to the user identity (Boszczyk ¶[0018-20], ¶[0023-28], ¶[0031], claim 3, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a recording means configured to store, in relation to the traveler identification information, certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording means configured to store, in relation to the traveler identification information, certification information of not having a pathogen which proves that the traveler does not have a particular pathogen and expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
an information recording apparatus managed by an administrator of certification information of not having the pathogen who has authority to issue the certification information of not having the pathogen and the expiration time information, the information recording apparatus configured to store the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen in the recording means in relation to the traveler identification information; and
Klein, as shown in ¶[0023], ¶[0026-28], ¶[0060] details the safe entry verification system coordinating with government agencies and testing facilities to maintain a database (recording means) that includes pathogen test results and medical information (issued certifications) linked to user identification, but does not explicitly state the authority to issue and storing the certification expiration time information of not having the pathogen.  However, Boszczyk teaches this remaining limitation, with the service storing a verified health pass based on an infection status / vaccination history (issued certification) linked to the user, and also programming the health pass to expire after a predetermined time limit with respect to a health status, i.e. authority to issue expiration time information and storing the expiration time information of the certification information of not having the pathogen (Boszczyk Fig 2, ¶[0018-19], ¶[0025], ¶[0098], ¶[0113], claim 3, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen as taught by Boszczyk in the system of Klein (in view of Boszczyk), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
a gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state,
Klein (in view of Boszczyk), as shown in ¶[0012], ¶[0026], ¶[0031], ¶[0046], claim 16 details a point of entry gatekeeper device with a scanning device (i.e. information reading unit), and a doorway into a building / gate / physical turnstile at a point of entry such as an airport / restaurant / school, and a device processor for safe entry verification (i.e. controlling unit), but does not explicitly state that gate apparatus includes a walking pathway provided by left and right sidewalls, at least one door having an open and closed state positioned to block the pathway in the closed state, and a driver that switches the at least one door between the open and closed state.  However, Choi teaches this limitation, with a gate apparatus that includes a walking path between two partitions and two entrance and exit sliding doors / turnstiles / barriers at each end of the path that are controlled to be either opened or closed by a departure management apparatus and control portion (i.e. control unit / driver) and only opens the exit gate blocking the pathway when security procedures are met, and a reader (i.e. information reading unit) that obtains identity and bio information (Choi Fig 3, Fig 5-6, ¶[0039-43], ¶[0067-69]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi with the teachings of Klein in view of Boszczyk, with the motivation that “reduces examination personnel and required time for the arrival or departure area entry procedure” and “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0009], ¶[0034]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, at least one door having an open and closed state and positioned to block the pathway in the closed state, an information reading unit, a control unit, and a driver that switches the at least one door between the open and closed state as taught by Choi in the system of Klein in view of Boszczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Klein (in view of Boszczyk in view of Choi, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
the control unit of the gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input by the information reading unit the traveler identification information from the recording medium carried by the traveler (Klein ¶[0031], ¶[0046], ¶[0057], ¶[0060], ¶[0062] details the gatekeeper device acquiring information with a scanner from the user’s device such as an RFID chip / passport / mobile device / phone number / biometric at an airport that identifies the user), 
check the traveler identification information against the certification information of not having the pathogen and the expiration time information of the certification information of not having the pathogen that correspond to the traveler identification information and are stored in the recording means (Klein ¶[0057], ¶[0060] details obtaining linked test results (certification information) and medical data stored in the cloud / other location using the identifying information from the RFID chip / passport / mobile device / phone number / biometric of the user),
With respect to the following:
control the driver to drive the at least one door to the open state to allow the traveler to pass the gate apparatus if presence of the certification information of not having the pathogen is confirmed and expiration time indicated by the expiration time information of the certification information of not having the pathogen has not passed yet when the traveler identification information is input, and
Klein, as shown in  ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details allowing the traveler to pass the gatekeeper device (gate apparatus) when the test status regarding the pathogens (certificate information) is confirmed and criteria is met regarding when the test was completed within a predetermined number of hours/days/weeks/months/years (i.e. expiration time of not having the pathogen has not passed yet); but does not explicitly state (1) expiration time indicated by the expiration time information of the certification information, and (2) controlling the driver to drive the at least one door to the open state to allow the traveler to pass.
Regarding (1) expiration time indicated by the expiration time information of the certification information, Boszczyk teaches this limitation with that health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection and also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. expiration time indicated by the expiration time information of the certification information (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include expiration time indicated by the expiration time information of the certification information as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driver to drive the at least one door to the open state to allow the traveler to pass, Choi teaches this remaining limitation, opening the exit gate by the departure management portion when all security procedures for the person are satisfied (Choi Fig 6, ¶[0037], ¶[0067]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to driver the at least one door to the open state to allow the traveler to pass the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
	With respect to the following:
control the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus if presence of the certification information of not having the pathogen is not confirmed or expiration time indicated by the expiration time information of the certification information of not having the pathogen has already passed when the traveler identification information is input.
Klein, as shown in ¶[0023], ¶[0057], ¶[0060] details using traveler identification to retrieve test results / pathogen detection, and Figure 1, ¶[0012], ¶[0030-31], ¶[0036], ¶[0054] details denying the traveler to pass the gatekeeper device (gate apparatus) when the test status information regarding the pathogens (certificate information) is not verified or not valid when the test status information or traveler identification is input, but does not explicitly state controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus.  However, Choi teaches this remaining limitation preventing the exit gate from opening (i.e. closing) by the departure management portion when security procedures for the person are not satisfied upon receiving the inputs (Choi ¶[0037], ¶[0067-69]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
Claim 4:
	Klein, as shown, teaches the following:
A traveler control system comprising:
a recording medium carried by a traveler (Klein ¶[0012], ¶[0057], ¶[0060] details the user carrying a code on their device, passport with an embedded chip, RFID, or physical card), 
the recording medium configured to store traveler identification information that identifies the traveler (Klein ¶[0050], ¶[0057-58], ¶[0060] details the carried passport / RFID card / chip / user mobile device that identifies a traveler entering an airport point of entry);
With respect to the following:
recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination;
Klein, as shown in ¶[0023], ¶[0027-29], ¶[0038], ¶[0050], ¶[0060] details storing in a server certification information regarding test results and vaccination with a traveler identifier (e.g. name, phone number, social security, SIM number, passport number, picture), but does not explicitly state that the vaccination health information also includes expiration time information of the certification information of vaccination.  However, Boszczyk teaches this limitation storing verified health pass data including vaccination history, and the health pass is programmed such that it expires after a predefined time limit with respect to the health status, and linked to the user identity (Boszczyk ¶[0017-20], ¶[0023], ¶[0028], ¶[0031], claim 3, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk with the teachings of Klein, with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the recording means configured to store, in relation to the traveler identification information, certification information of vaccination which proves that the traveler has received a particular vaccine and expiration time information of the certification information of vaccination as taught by Boszczyk in the system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
an information recording apparatus managed by an administrator of certification information of vaccination who has authority to issue the certification information of vaccination and the expiration time information, the information recording apparatus configured to store the certification information of vaccination and the expiration time information of the certification information of vaccination in the recording means in relation to the traveler identification information; and
Klein, as shown in ¶[0023], ¶[0026-28], ¶[0060] details the safe entry verification system coordinating with government agencies and testing facilities to maintain a database (recording means) that includes test results, vaccination, and medical information (issued certifications) linked to user identification, but does not explicitly state the authority to issue and storing the certification expiration time information of vaccination.  However, Boszczyk teaches this remaining limitation, with the service storing a verified health pass based on a vaccination history (issued certification) linked to the user, and also programming the health pass to expire after a predetermined time limit with respect to a health status, i.e. authority to issue expiration time information and storing the expiration time information of the certification information of vaccination (Boszczyk Fig 2, ¶[0018-19], ¶[0026-28], ¶[0098], claim 3, claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of vaccination and the expiration time information of vaccination as taught by Boszczyk with the teachings of Klein (in view of Boszczyk), with the motivation that “reduces the likelihood of individuals coming into contact with another individual carrying a disease” (Boszczyk ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include authority to issue the expiration time information, and storing the certification information of vaccination and the expiration time information of vaccination as taught by Boszczyk in the system of Klein (in view of Boszczyk), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
a gate apparatus including a walking pathway provided by left and right sidewalls, a door opening and closing means an open and closed state and positioned to block the pathway in the closed state, an information reading means, a control means, and a driving means that switches the door opening and closing means between the open and closed state,
Klein (in view of Boszczyk), as shown in ¶[0012], ¶[0026], ¶[0031], ¶[0046], claim 16 details a point of entry gatekeeper device with a scanning device (i.e. information reading means), and a doorway into a building / gate / physical turnstile at a point of entry such as an airport / restaurant / school, and a device processor for safe entry verification (i.e. control means), but does not explicitly state that gate apparatus including a walking pathway provided by left and right sidewalls, a door opening and closing means an open and closed state and positioned to block the pathway in the closed state, and a driving means that switches the door opening and closing means between the open and closed state.  However, Choi teaches this limitation, with a gate apparatus that includes a walking path between two partitions and two entrance and exit sliding doors / turnstiles / barriers at each end of the path that are controlled to be either opened or closed by a departure management apparatus and control portion (i.e. control means / driving means) and only opens the exit gate blocking the pathway when security procedures are met, and a reader (i.e. information reading means) that obtains identity and bio information (Choi Fig 3, Fig 5-6, ¶[0039-43], ¶[0067-69]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, a door opening and closing means an open and closed state and positioned to block the pathway in the closed state, an information reading means, a control means, and a driving means that switches the door opening and closing means between the open and closed state as taught by Choi with the teachings of Klein in view of Boszczyk, with the motivation that “reduces examination personnel and required time for the arrival or departure area entry procedure” and “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0009], ¶[0034]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the gate apparatus including a walking pathway provided by left and right sidewalls, a door opening and closing means an open and closed state and positioned to block the pathway in the closed state, an information reading means, a control means, and a driving means that switches the door opening and closing means between the open and closed state as taught by Choi in the system of Klein in view of Boszczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Klein (in view of Boszczyk in view of Choi, applying that the certification information is programmed to include the expiration time information per Boszczyk above) also teaches the following:
the control means of the gate apparatus configured to, when the traveler is passing the gate apparatus, acquire as input by the information reading means the traveler identification information from the recording medium carried by the traveler (Klein ¶[0031], ¶[0046], ¶[0057], ¶[0060], ¶[0062] details the gatekeeper device at the physical turnstile / point of entry acquiring information with a scanner from the user’s device such as an RFID chip / passport / mobile device / phone number / biometric at an airport that identifies the user),
check the traveler identification information against the certification information of vaccination and the expiration time information of the certification information of vaccination that correspond to the traveler identification information and are stored in the recording means (Klein ¶[0023], ¶[0057], ¶[0060] details obtaining linked test results and vaccination history (certificate information programmed with expiration time information as per Boszczyk above) and medical data stored in the cloud / other location using the identifying information from the RFID chip / passport / mobile device / phone number / biometric of the user),
With respect to the following:
control the driving means to drive the door opening and closing means to the open state to allow the traveler to pass the gate apparatus if presence of the certification information of vaccination is confirmed and expiration time indicated by the expiration time information of the certification information of vaccination has not passed yet when the traveler identification information is input, and 
Klein, as shown in  ¶[0012], ¶[0023], ¶[0030-31], ¶[0036], ¶[0054], ¶[0057] details presenting traveler identification to retrieve the test results / vaccination history status (certificate information) and date is confirmed requiring recent vaccination regarding a predetermined number of hours/days/weeks/months/years to determine passthrough at the point of entry (i.e. expiration time of information of the vaccination has not passed yet), and the gatekeeper device allowing entry when conditions are met; but does not explicitly state (1) expiration time indicated by the expiration time information of the certification information, and (2) controlling the driving means to drive the door opening and closing means to the open state to allow the traveler to pass.
Regarding (1) expiration time indicated by the expiration time information of the certification information, Boszczyk teaches this limitation with that health pass certification information that details information regarding vaccination / cytokines indicative of a specific disease / absence of infection and also includes expiration time information, with the health pass certification programmed to expire after a predefined time limit with respect to a certain verified health status, i.e. expiration time indicated by the expiration time information of the certification information (Boszczyk ¶[0027-28], ¶[0032-37], ¶[0072], claim 1, claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include expiration time indicated by the expiration time information of the certification information as taught by Boszczyk in the system of Klein (in view of Boszczyk in view of Choi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) controlling the driving means to drive the door opening and closing means to the open state to allow the traveler to pass, Choi teaches this remaining limitation, opening the exit gate by the departure management portion when all security procedures for the person are satisfied (Choi Fig 6, ¶[0037], ¶[0067]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driving means to drive the door opening and closing means to the open state to allow the traveler to pass as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
	With respect to the following:
control the driving means to drive the door opening and closing means to the closed state to prevent the traveler from passing the gate apparatus if presence of the certification information of vaccination is not confirmed or expiration time indicated by the expiration time information of the certification information of vaccination has already passed when the traveler identification information is input.
Klein, as shown in ¶[0023], ¶[0057], ¶[0060] details using traveler identification to retrieve test results / vaccination history, and Figure 1, ¶[0012], ¶[0030-31], ¶[0038], ¶[0054] details denying the traveler to pass the gatekeeper device (gate apparatus) when the test status information regarding the vaccination history (certificate information) is not verified or not valid when the test status information or traveler identification is input, but does not explicitly state controlling the driver to drive the at least one door to the closed state to prevent the traveler from passing the gate apparatus.  However, Choi teaches this remaining limitation preventing the exit gate from opening (i.e. closing) by the departure management portion when security procedures for the person are not satisfied upon receiving the inputs (Choi Fig 6, ¶[0037], ¶[0067-69]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include controlling the driving means to drive the door opening and closing means to the closed state to prevent the traveler from passing the gate apparatus as taught by Choi with the teachings of Klein in view of Boszczyk (in view of Choi), with the motivation that “guides or limits airline passengers to enter a particular security area by allowing only one who passes a series of security procedures to pass a lane leading to a particular security area” (Choi ¶[0034]).
Claim 5:
	Klein in view of Boszczyk in view of Choi, as shown above, teach the limitations of claim 1.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 6:
	Klein in view of Boszczyk in view of Choi, as shown above, teach the limitations of claim 2.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 7:
	Klein in view of Boszczyk in view of Choi, as shown above, teach the limitations of claim 3.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).
Claim 8:
	Klein in view of Boszczyk in view of Choi, as shown above, teach the limitations of claim 4.  Klein also teaches the following:
wherein the recording medium is a passport (Klein ¶[0057], ¶[0060] details the traveler carrying a passport that can store the medical information or be linked to another location in the cloud with the medical information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628